Barney, J.
This is a companion case to Olga Marsigli v. C. W. Averill Co., Inc., 123 Vt. 234, 185 A.2d 732. It was originally brought by Paul Marsigli, the husband of Olga Marsigli, for damages for loss of consortium in connection with the injuries claimed in the above-mentioned case. While the litigation was pending the husband died and the present plaintiff, as administratrix, was substituted.
*238The defendant moved to dismiss the action in the lower court on the ground that the claim for damages did not survive the plaintiff husband. The motion was granted. On argument in this Court, both sides conceded that an affirmance of the defendant’s verdict in the principal case would dispose of this matter adversely to the plaintiff here. Since that result has come about, the defendant prevails here also.

Judgment Affirmed.